Citation Nr: 1443606	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  10-00 266A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This matter has been previously remanded by the Board in June 2012.  The Veteran and his wife testified before the undersigned at a hearing in March 2012.  A transcript of that hearing is of record.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As per the June 2012 remand, a new examination was conducted in August 2012.  The examiner assigned a GAF score of 60, consistent with moderate symptoms of PTSD, and opined that the Veteran is not unemployable due to his PTSD, as his condition should not preclude light duty or sedentary employment.  The examiner supported her opinion with the rationale that the Veteran worked in multiple jobs after military discharge, and that there is no history of acute psychiatric hospital admissions.  

It does not appear that all of the Veteran's symptoms were considered in the August 2012 examination.  The examiner should reconcile his or her opinion with the March 2012 letter and associated private treatment records from the Veteran's psychologist, which discuss incidents such as the Veteran chasing his supervisor with a pipe and needing to leave work in order to avoid possible violent reactions.  Similarly, the examiner did not select panic attacks as one of the Veteran's symptoms, in spite of the Veteran's March 2012 hearing testimony that he has anxiety attacks perhaps 5 times a week and an October 2010 letter from the Veteran's  private psychologist referencing severe anxiety/panic attacks.  Additionally, the examiner did not adequately discuss the role of the Veteran's level of education, special training, and previous work experience.  These are all for consideration when determining whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability.  Moreover, the examiner concluded that the Veteran's PTSD would not preclude light and/or sedentary work; however, this does not adequately address the criteria for TDIIU which refer to whether a Veteran can obtain and retain substantially gainful employment.  This was not addressed by the examiner and the examination is, therefore, inadequate.  Once an examination is conducted, it must be ensured that it is adequate to address the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The claims folder should be updated to include VA treatment records compiled since June 2012.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records for the Veteran from the VA Medical Center in Gainesville, Florida and all associated outpatient clinics, dated from June 12, 2012 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.  

2.  Thereafter, schedule the Veteran for a psychiatric examination of the Veteran's service-connected PTSD by an appropriate examiner to determine the nature and severity of the Veteran's service-connected PTSD, including whether panic or anxiety attacks, which have been previously reported, are associated with his PTSD.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail, including providing a Global Assessment of Functioning (GAF) score.   A narrative explanation of the GAF Score must also be provided.

The examiner should also determine the extent of functional and industrial impairment due to the Veteran's service-connected disabilities.  The claims file (with all relevant Virtual VA documentation) and a copy of this remand must be provided to the examiner, and he or she must indicate review of these items in the examination report.  

The examiner must distinguish any symptoms attributable to the Veteran's service-connected disabilities from those attributable to any non-service connected condition.  Thereafter, the examiner should render an opinion as to whether the Veteran has been unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, taking into consideration the Veteran's level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  

Although it is the responsibility of the VA rating specialist to determine, based on all the relevant evidence of record--including reports of examination, outpatient treatment records, lay statements, letters from employers, and evidence pertaining to the Veteran's educational background and employment history--whether the Veteran is unable to obtain or retain substantially gainful employment in light of his service-connected disabilities alone, the VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disabilities.  It is the examiner's responsibility to furnish a full description of the effects of the service-connected disabilities on the Veteran's ordinary activity which include employment.  See 38 C.F.R. § 4.10.  Moore v. Nicholson, 21 Vet. App. 211, 219 (2007), rev'd on other grounds sub nom. Moore v Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

Although the examiner is not required to offer an opinion on the general employability of the Veteran, the examiner should, in this case, offer such an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities alone preclude his ability to obtain or maintain substantially gainful employment.  The examination report must include a complete rationale for all opinions and conclusions expressed.  

The examiner is instructed to reconcile his or her findings with those of the Veteran's private psychologist, as expressed in the March 2012 letter and associated treatment records.  

Note: The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

3.  After completing the above development, re-adjudicate the issues on appeal.  If any benefit sought remains denied, issue a Supplemental Statement of the Case and afford the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



